Exhibit 10.28

AGREEMENT

THIS IS AN AGREEMENT (“Agreement”) entered into as of this 11th day of April,
1978 between CDI Corporation (“Company”) and WALTER R. GARRISON.

Background

In recognition of the great value to the Company of the services Walter R.
Garrison has performed for the Company in the past, and in consideration and
anticipation of the services he will perform for the Company until his normal
retirement date, the Company desires to supplement the retirement benefits which
it is anticipated will be payable to Garrison under the CDI Corporation Pension
Plan and the CDI Corporation Profit Sharing Plan (both as amended and restated
effective May 1, 1976).

Supplemental Pension Agreement

1. Garrison agrees to continue to perform such duties for the Company as have
heretofore been agreed upon and such other duties as may from time to time be
agreed upon, so long as he is physically and mentally capable of doing so, until
his normal retirement.

2. Upon Garrison’s retirement, the Company will, in addition to such other
pension and other benefits or payments as may be payable to Garrison, pay to
Garrison a supplemental pension of $35,000 per year, payable in approximately
equal monthly installments beginning with the second month following



--------------------------------------------------------------------------------

Garrison’s retirement and continuing until Garrison has received a total of
$525,000.

3. If Garrison dies before his retirement date, the Company shall pay the entire
amount due ($525,000) to such beneficiaries (other than his estate or the
creditors of his estate) and in such manner as he shall have designated in a
writing filed with the Company in his lifetime. If Garrison has not filed such
designation with the Company, the Company shall pay the entire amount due
($525,000) in approximately equal monthly installments over a period of five
years, to Garrison’s children living at the date of his death in equal shares.

4. If Garrison dies after retirement and before receiving a total of $525,000,
the Company shall pay the balance remaining as specified in paragraph 3.

5. The Company’s obligation to make supplemental pension payments to either
Garrison, his designated beneficiaries or his children under this Agreement. is
specifically conditioned on Garrison continuing to perform his duties for the
Company in a satisfactory fashion until the earlier of the date of his
retirement or the date upon which Garrison is physically or mentally incapable,
in the opinion of a physician satisfactory to the Company, of performing such
duties. If Garrison voluntarily terminates his service with the Company prior to
his retirement, the Company shall have no obligation to make payments under this
Agreement except to the extent determined by the Board of



--------------------------------------------------------------------------------

Directors of the Company in advance of Garrison’s date of termination of
service.

6. Garrison’s right to receive payments under this. Agreement is not conditioned
on any continuing obligation on Garrison’s part to perform any services for the
Company after his retirement, or on any obligation not to perform services for
any other employer after that date.

7. The Company shall be under no obligation to establish any separate fund,
purchase any annuity contract, or in any other way make any special provision or
specifically earmark any funds for the payment of supplemental pensions called
for under this Agreement. If the Company chooses to establish such a fund, or
purchase such an annuity contract or make any other arrangement to provide for
supplemental pension payments under this Agreement, such fund, contract or
arrangement, shall remain part of the general assets of the Company and no
person claiming benefits under this Agreement shall have any right, title or
interest in or to any such fund, contract or arrangement.

8. No supplemental pension payment under this Agreement shall be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, charge or seizure; and no such supplemental pension payment shall
be in any manner liable for or. subject to the debts, contracts, liabilities,
engagements or torts of either Garrison, his designated beneficiaries, or his
children during



--------------------------------------------------------------------------------

Garrison’s employment with the Company or after termination of such employment.

 

    CDI CORPORATION ATTEST      

/s/ Eleanor H. Wesler

    By:  

/s/ Christian M. Hoechst

Secretary       Witness:      

/s/ Robert L. Freedman

     

/s/ Walter R. Garrison

      Walter R. Garrison